Citation Nr: 1417186	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for bilateral knee disabilities classified as arthritis and soft tissue injuries.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from July 1993 to December 1996.  He has had additional service with the Army National Guard, including active duty periods from August 2002 to June 2003 and from December 2007 to December 2008, with combat service shown in Operation Enduring Freedom (OEF).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA which denied service connection for soft tissue injuries of the bilateral knees.  The Veteran continued prosecution of his claim by submitting a request to reopen this claim in December 2008, prior to expiration of the appeal period for the February 2008 decision.  The RO subsequently confirmed and continued its denial of service connection for the knee disability now classified as osteoarthritis, bilateral knees in a May 2009 rating which the Veteran appealed.  This matter also comes before the Board on appeal from a June 2010 RO rating decision that denied service connection for OSA.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held in February 2014.  A transcript of this hearing is associated with the claims file. 

The issue(s) of entitlement to service connection for bilateral knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran was injured in combat in Afghanistan in May 2008, when an improvised explosive device (IED) exploded the vehicle he was riding in, resulting in multiple injuries, including a traumatic brain injury (TBI), and he also was diagnosed with post-traumatic stress disorder (PTSD) as a result of this incident.  He is service connected for both TBI and PTSD.  

2.  The Veteran was formally diagnosed with obstructive sleep apnea (OSA) by sleep study by a VA medical center in November 2009.  He submitted credible lay statements from fellow service members in December 2010, who stated that following the incident in which his vehicle struck an IED in May 2008, they noticed him having symptoms of loud snoring and gasping for air when he slept, and that he also began to have issues with daytime sleepiness.  

3.  A May 2013 line of duty (LOD) report from the National Guard indicates that a medical evaluation was conducted which noted his sleep difficulties after returning from his deployment in support of OEF during 2008 and also noted his diagnoses of PTSD and TBI.  The LOD report, which was signed by a physician, determined that his sleep apnea condition was incurred in the line of duty, finding that the PTSD and TBI were the most likely causes of his OSA.  None of the other medical evidence pertaining to his OSA is shown to contradict this determination.  


CONCLUSION OF LAW

The criteria for a grant of service connection for OSA have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


ORDER

Service connection for obstructive sleep apnea is granted. 


REMAND

The Board finds that it must remand the claim for service connection of bilateral knee disabilities to address evidentiary deficiencies.  The VA examinations conducted in November 2007 and in February 2009 that addressed knee problems either failed to include review of the complete record in the claims file and/or did not contain an opinion as to the causation of the Veteran's current knee disabilities.  Additionally the Veteran has testified in his January 2014 hearing that he entered the Pennsylvania Army National Guard (National Guard) in 1998 was still in the National Guard, but was in the process of being medically boarded out, and he indicated that his knee disabilities prevented him from participating actively in drills.  Currently the claims folder/electronic record only contain records from his service from his periods of active service noted above, but do not include additional records from the National Guard that could potentially be pertinent to this claim.    

Accordingly, the case is REMANDED for the following action:

1.   The AMC/RO should undertake all appropriate action to secure complete service treatment, personnel or alternative records from the Veteran's service with the Pennsylvania National Guard through official channels, as well as from the appellant.  Any and all records obtained (excluding the records from his active duty periods that are already of record) should be associated with the claims file.  In requesting the records, the RO should follow procedures prescribed in pertinent provisions of VA's Adjudication procedure manual, as well as 38 C.F.R. § 3.159(c)(2) (2013).

2.  Thereafter the Veteran should be scheduled for a VA examination regarding his claimed bilateral knee disabilities.  The Veteran's claims file/electronic record must be provided to the examiner for review.  All indicated studies should be performed.  Following review of the file and examination of the Veteran, the examiner should determine whether the Veteran has any current disability or disabilities of the bilateral knees, including any residuals of soft tissue injury and osteoarthritis.  

(a) For any disability of the knee or knees diagnosed, the examiner should offer an opinion, consistent with sound medical principles, as whether it is at least as likely as not (50 percent or greater probability) that such disability was incurred or aggravated by disease or injury during any period of active service, to particularly include the October 1996 motorcycle accident during his first period of active service and the May 2008 IED explosion during his most recent period of active service.  

(b) If additional records are obtained from the National Guard, the examiner should also discuss whether any current disability of either knee is the result of injury or disease incurred or aggravated by any period of active duty for training (ACDUTRA) or is the result of any injury during any period of inactive duty training (INACDUTRA) in the National Guard.  

The examiner should set forth all examination findings along with a complete rationale for the conclusions reached, in a printed report.  This rationale should discuss the significance of the service treatment records showing bilateral knee injuries from a motorcycle accident in October 1996 during his Air Force service, subsequent knee problems shown in service treatment records with the Army in February 2002, January 2003 and February 2003, and the IED explosion in May 2008 which included evidence of injury to his left leg.  

If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC/RO must readjudicate the claim.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


